Order, Supreme Court, New York County, entered on March 22, 1972, granting motion to remove the action from the Civil Court to the Supreme Court, reversed, on the law and the facts, and the motion denied. Appellant shall recover of respondents $40 costs and disbursements of this appeal. This action for personal injuries is based on an accident which happened in June, 1964. Suit was started the same year in the Civil Court. The action was noticed for trial in 1967. Eight years after the accident and five years after the matter was ready for trial it is claimed that the plaintiff discovered that his injuries were more serious than had been anticipated. We find that the proof submitted does not meet the required standards (London v. Moore, 32 A D 2d 543). Concur —McNally, J. P., Steuer, Tilzer and Eager, JJ.; Capozzoli, J., dissents and votes to affirm.